DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s election without traverse of Group ll claims 7-10 and 21-36 in the reply filed on 8/9/22 is acknowledged.  Claims 1-6 and 11-20 are canceled, Claims 7-10 and 21-36 are pending, Claims 7-10 are amended, and Claims 21-36 are newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9, 21-24, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 2018/0275769).
Claim 7:  Ikeda discloses a gaming accessory comprising: a tray (10c) to support an electronic device (500); a game controller (10b) that can be positioned over the electronic device, wherein the game controller has a cutout (14) such that a section of a screen is unobstructed when the game controller is positioned over the electronic device; and a hinge (104) to attach the tray to the cover game controller (Figs. 1-2B, 6-7B, Abstract, ¶ 58-71, 82-90).
Claim 22:  Ikeda discloses a gaming accessory comprising: a tray (10c); a game controller (10b), wherein the game controller has a cutout (14); and a first hinge (104) to attach the tray to the game controller, wherein when the first hinge is closed, the game controller is positioned over the tray and wherein the first hinge is open, the game controller is to a side and next to the tray (Figs. 1-2B, 6-7B, Abstract, ¶ 58-71, 82-90).
Claim 27:  Ikeda discloses a gaming accessory comprising: a tray (10c) to support an electronic device (500); a game controller (10b) including a plurality of user-interface controls (¶ 62-63) and a plurality of cutouts ((14), (16)) (¶ 66); and a hinge (104) joining the tray to the game controller, wherein when the hinge is closed, the game controller is positioned over the tray and wherein when the hinge is open, the plurality of user-interface controls are accessible (Figs. 1-2B, 6-7B, Abstract, ¶ 58-71, 82-90).
Claims 8 and 23:  Ikeda discloses wherein the game controller further comprises a plurality of user-interface controls (¶ 62-63, Fig. 1).
Claims 9 and  24: Ikeda discloses wherein when the electronic device is positioned in the tray, the cutout is positioned in the game controller to align with a gaming image provided on the screen of the electronic device when the game controller is over the electronic device (¶ 63, 67).
Claim 21:  Ikeda discloses wherein when the hinge is closed, the game controller is positioned over the electronic device and wherein the hinge is open the game controller is to a side and next to the electronic device (Figs. 2A-2B, ¶ 62-68).
Claim 29:  Ikeda discloses wherein when an electronic device is positioned in the tray, the plurality of cutouts are positioned such that sections of a screen of the electronic device are unobstructed when the hinge is closed and the game controller is positioned over the electronic device (Figs. 1-2B, 6-7B, Abstract, ¶ 58-71, 82-90)(When in the closed position cutout (16) is aligned with speaker (508) of the electronic device (500) and cutout (14) is aligned with a large portion of the screen (504) of the electronic device, wherein the large portion makes up a plurality of sections of the overall screen (504) such as 2 quarter sections of the screen as seen in Fig. 6).

Claim(s) 33-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao (US 2021/0346794).
Claim 33:  Gao teaches a gaming accessory comprising: a tray (10) to support an electronic device (200); a game controller (100) attached to a backside (Figs. 1A, 2) of the tray such that when an electronic device is positioned in the tray, a screen of the electronic device is unobstructed, the game controller including a plurality of user-interface controls (¶ 32-33, Fig. 1B); and a hinge (40) in the game controller, wherein when the game controller is in a first position, the plurality of user controls are accessible (¶ 33, 35, Fig. 1B), and when the game controller is in a second position, the plurality of user controls are under the tray (¶ 33, Fig. 1A, 1C).
Claim 34:  Gao teaches wherein the hinge can allow the tray to be angled relative to the plurality of user controls when the game controller is in the first position (¶ 33-34, Fig. 1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US 2013/0309966) in view of McBroom (US 2013/0214661).
Claim 33:  Aldana teaches a  gaming accessory comprising: a tray (¶ 27) to support an electronic device (¶ 2, 17); a gaming controller (keyboard) attached to a backside (¶ 27, Fig. 1) of the tray such that when an electronic device is positioned in the tray, a screen of the electronic device is unobstructed, the game controller including a plurality of user-interface controls (Fig. 1, keyboards include a plurality of buttons); and a hinge (63) in the gaming controller, wherein when the controller is in a first position, the plurality of user controls are accessible (¶ 17-28, Fig. 1).
Aldana teaches the above, but lacks explicitly suggesting when the game controller is in a second position, the plurality of user controls are under the tray.  Aldana at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 56).  Furthermore, an analogous art of McBroom teaches a similarly structured accessory comprising a hinge (18) in the controller, wherein when the controller is in a first position, the plurality of user controls are accessible (¶ 25-30, Fig. 2B-C), and when the game controller is in a second position, the plurality of user controls are under the tray (12)(¶ 31-33, Fig. 3A-4B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the game accessory of Aldana with the hinge, first position, and second position means of McBroom to provide an ergonomic, adjustable stand and stable platform including allowing the electronic device to be used without the aid or need of the gaming controller (keyboard)(McBroom - ¶ 9).  Such a modification allows for varying configurations of the accessory in a streamlined form factor (McBroom - ¶ 10). 
Claim 34: Aldana in view of McBroom teaches wherein the hinge can allow the tray to be angled relative to the plurality of user controls when the game controller is in the first position (Aldana - ¶ 33-34, Fig. 3A-4B).  

Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US 2013/0309966) in view of McBroom (US 2013/0214661), and in further view of Tangen (WO 2016/022030 A1).
Claims 35-36:  Aldana in view of McBroom teaches a similarly structured gaming accessory wherein the tray (¶ 27, Fig. 1) comprises a coil (54) (¶ 30-32, Fig. 3), and wherein the accessory communicates with the electronic device using the coil (Aldana - ¶ 21-23, 25, 37).  Aldana teaches that as “will be appreciated by those skilled in the art, the NFC carrying case 31 described herein generally does not require a power source, such as, for example, a battery, which is generally required for a typical wireless keyboard. Additionally, the NFC carrying case 31 may not use any cables or power chargers that are typically be associated with a rechargeable battery. The NFC carrying case 31 advantageously eliminates batteries for wireless keyboard functions, which may reduce overall costs” and teaches the use of switch/conductive trace combination (¶ 41) and the “NFC carrying case 31 also includes an NFC controller 56 and a memory 58, for example, an electronic erasable programmable read-only memory (EEPROM), carried by the removable cover panel 64 and coupled to the NFC antenna 54 and the flexible discontinuous conductive traces 51a-51n. The NFC controller 56 may also be carried by the flexible substrate 57 and embedded within the removable cover panel 64. Of course, any of the NFC controller 56, the memory 58, and the flexible discontinuous conductive traces 51a-51n may be carried or embedded within the base panel 61. Other or additional circuitry may be carried by one or both of the base panel 61 and the removable cover panel 64, for example, energy storage and regulation circuitry”.  Such disclosure suggests or implies that the gaming accessory receives power from the electronic device using the coil e.g. the coil acts as a charging coil as well.
However, in the alternative, an analogous art of Tangen teaches a similarly structured gaming accessory, that uses a similar type of coil (191 of Fig. 5) technology, wherein a gaming controller of the gaming accessory communicates with and receives power from an electronic device thereof (Figs. 3-5, 7-8, 10-14, Page 7:10-20, Page 11:32 – Page 14:22, page 17:23-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil means of Aldana in view of McBroom with the additional charging means of Tangen to provide a means of providing energy or power to the gaming controller of the gaming accessory (see above with respect to Tangen).  Such a modification prevents the need for batteries in which Aldana is intended (see above), prevents the malfunction of gaming controllers due to battery expiration (Tangen – Page 13:1-7), allows for power to be harvested when it is available, reduces complexity, and makes the accessory more user friendly (Tangen – Page 21:1-14).

Allowable Subject Matter
Claims 10, 25, 26, 28, and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715